Title: From Alexander Hamilton to James McHenry, [2 November 1791]
From: Hamilton, Alexander
To: McHenry, James



[Philadelphia, November 2, 1791]
My Dr. Mc.

Your letter of the 15 of October came duly to hand and an answer has only be[en] delayed through extreme hurry.
My views on the point you mentioned cannot have changed and I am glad to know how you stand. All that confidence or attachment on my part could dictate will be employed. But nothing is certain. And nothing ought to be suspended on the event.
Indeed I cannot perceive how the one thing ought to interfere with the other. A change of position upon an unforseen circumstance is as common in politick as in war.
Yrs. Affect & sincerely

A Hamilton
Novembr 2d. 1791
Js. McHenry Esqr

 